Citation Nr: 0525980	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-23 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than March 26, 2002, 
for the award of dependency and indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from March 1945 to April 
1946.  He died in May 1990; the death certificate identified 
the immediate cause of death as brain metastasis due to small 
cell lung carcinoma.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO effectuated the Board's grant of service 
connection for cause of the veteran's death (AKA dependency 
and indemnity compensation) and assigned an effective date of 
March 26, 2002.


FINDINGS OF FACT

1.  In a July 1990 rating decision, the RO denied service 
connection for cause of the veteran's death.  It notified her 
of this decision the following month, along with her 
appellate rights.  She did not appeal the decision.  

2.  Effective March 26, 2002, lung cancer was added to the 
list of diseases specific to "radiation-exposed 
veteran[s]."

3.  The appellant's claim for dependency and indemnity 
compensation benefits was received prior to the change in the 
regulation.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 26, 
2002, for the award of dependency and indemnity compensation 
benefits have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.114 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2003 letter sent to the appellant 
and by the discussions in the July 2003 and January 2004 
supplemental statements of the case.  In the November 2003 
letter, the RO informed the appellant that in order to 
substantiate a claim for an earlier effective date, she would 
need to establish that she was entitled to the benefit prior 
to the date assigned.  In the supplemental statements of the 
case, the Decision Review Officer explained that there had 
been a change in the law, which allowed the appellant's claim 
for dependency and indemnity compensation benefits to be 
granted, and that an effective date based upon a change in 
the law cannot be prior to the effective date of the law.  

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, in the 
November 2003 letter, VA informed her that it had a duty to 
obtain any relevant records held by any federal agency, which 
included military records, VA medical records, and records 
from the Social Security Administration.  It also informed 
her that on her behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such 
as records from private doctors and hospitals.  It also told 
her that she could obtain private records herself and submit 
them to VA.  

While VA did not inform the appellant that if she had any 
evidence in her possession that related to her claim, she 
should send it to VA, the Board finds that (1) the letter 
essentially informed her of such and (2) any failure to 
inform her of this element is not prejudicial to her.  As to 
the first reason, the RO stated, "[W]e need additional 
information and evidence."  It then asked for any treatment 
records related to the veteran.  It asked her to send that 
information to VA and gave her the address.  It also informed 
her that it was her responsibility to make sure VA received 
all records not in possession of a federal department or 
agency.  The Board finds that such statements essentially 
informed the appellant that she should submit any evidence in 
her possession.  As to the second reason, following the 
issuance of the letter, the appellant stated she had no 
additional evidence to submit, which would indicate that she 
understood the November 2003 letter in that she should submit 
any evidence pertaining to her claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA-compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the subsequent notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Following the 
issuance of the letter, the appellant stated she had no 
additional evidence to submit.  The RO issued another 
supplemental statement of the case, which gave her 60 days to 
submit any other evidence.  She submitted another statement 
indicating she had no additional evidence to submit.  Thus, 
the Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed with 
the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has not obtained any evidence, 
although the appellant has not identified any evidence that 
should be submitted nor has the record raised a question of 
whether there are outstanding records that should be 
obtained.  The appellant has not been provided with a medical 
opinion in connection with this claim; however, the Board 
finds that VA was not under an obligation to provide an 
opinion, as such was not necessary to make a decision on this 
claim.  Specifically, under the new law, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the facts in the case do not show that the 
appellant's claim meets the above criteria.  Id.  The above 
factors essentially relate to claims for entitlement to 
service connection, to include for cause of the veteran's 
death.  The issue before the Board relates to whether an 
earlier effective date is warranted.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice her.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

Dependency and indemnity compensation benefits have been 
granted as of March 26, 2002.  On that date, lung cancer was 
added to the list of diseases specific to "radiation-exposed 
veteran[s]" set forth at 38 C.F.R. § 3.309(d).  See 67 Fed. 
Reg. 3612-16 (Jan. 25, 2002).  Prior to that date, lung 
cancer was not one of the diseases specific to "radiation-
exposed veteran[s]."  See 38 C.F.R. § 3.309(d) (2001).  
Under the provisions of 38 C.F.R. § 3.309(d), a "radiation-
exposed veteran" that develops one of the presumptive 
diseases delineated in that section shall be granted service 
connection.  

The term "radiation-exposed veteran" includes a veteran who 
while serving on active duty participated in a radiation-risk 
activity.  The term "radiation-risk activity" includes the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  The term "occupation of Hiroshima 
or Nagasaki, Japan, by United States forces" means official 
military duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military occupation functions such as occupation 
of territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.309(d).

Service connection based on exposure to ionizing radiation 
may also be considered under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following: (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 C.F.R. § 3.311(b).  Under this section, lung cancer was 
listed as a "radiogenic disease," which means that it is a 
disease that may be induced by ionizing radiation.  Id. at 
(b)(2).  This section does not provide presumptive service 
connection for radiogenic diseases; rather, it outlines a 
procedure to be followed for adjudication purposes.  Medical 
opinions are ultimately the criteria upon which service 
connection rests under this regulation.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Under 
38 U.S.C.A. § 5110(g), it states the following: 

Subject to the provisions of section 5101 
of this title, where compensation . . . 
is awarded or increased pursuant to any 
Act or administrative issue, the 
effective date of such award or increase 
shall be fixed in accordance with the 
facts found but shall not be earlier than 
the effective date of the Act or 
administrative issue. . . . 

(Emphasis added.)  See also 38 C.F.R. § 3.114(a).  

The appellant argues that the effective date should go back 
to 1990, when she filed her initial claim for dependency and 
indemnity compensation benefits regardless of what the law 
states.  

The Board has carefully reviewed the evidence of record and 
finds that an effective date earlier than March 26, 2002, for 
the award of dependency and indemnity compensation benefits 
cannot be granted.  The effective date of a benefit is based 
upon a variety of factors, including the filing of the claim, 
a law providing a basis for the award of a benefit, finality 
of a prior decision, and based upon the facts found.  

The appellant has stated that the effective date should go 
back to her initial claim for dependency and indemnity 
compensation benefits, which was filed in May 1990.  In a 
July 1990 rating decision, the RO denied the claim, 
determining that small cell carcinoma with brain metastasis 
was not incurred in service or manifested to a compensable 
degree within one year following service.  It noted that at 
the time of the veteran's death, he was service connected for 
schizophrenia.  The appellant was notified of the denial the 
following month, including her appellate rights, and she did 
not appeal the decision.  Thus, that decision, as to the 
denial of direct and secondary service connection, is final 
in the absence of clear and unmistakable error, see 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004), and the effective date could not go back to May 1990, 
as the claim for service connection for cause of the 
veteran's death was based upon a different theory of 
entitlement.  

As noted by the Board in its June 2002 decision, the 
appellant's November 1995 claim for dependency and indemnity 
compensation benefits was considered a new claim, as opposed 
to a previously-denied claim, as she had raised a new theory 
of entitlement, here, service connection for cause of the 
veteran's death based upon the exposure of ionizing 
radiation.  See Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 
1994).

In the June 2002 decision, wherein the Board granted the 
appellant service connection for cause of the veteran's 
death, it noted that service connection claims based on in-
service exposure to radiation may potentially be addressed 
under both 38 C.F.R. § 3.309(d) and § 3.311.  Prior to March 
26, 2002, lung cancer was not considered a "disease specific 
to radiation-exposed veterans" under 38 C.F.R. § 3.309; 
however, it was a "radiogenic disease" under 38 C.F.R. § 
3.311(b).

The June 2002 decision, the Board had determined that service 
connection for cause of the veteran's death could not be 
granted based upon direct service connection, secondary 
service connection, or under the provisions of 38 C.F.R. 
§ 3.311.  As for direct and secondary service connection, it 
based its determination on the fact that there was no 
competent evidence that lung cancer was clinically shown in 
service, manifested to a compensable degree within one year 
following service, or was otherwise due to service or a 
service-connected disability.  

With respect to the provisions of 38 C.F.R. § 3.311, in the 
June 2002 decision, the Board noted that the RO had complied 
with the procedures prescribed by that section and denied the 
appellant's claim based  upon a medical opinion, which 
concluded that there was no reasonable possibility that the 
veteran's lung cancer was related to exposure to ionizing 
radiation.  The Board noted that the record did (and does) 
not contain any contrary medical opinion or other probative 
evidence to suggest that the veteran's fatal lung cancer was 
related to exposure to ionizing radiation in service based 
upon the provisions 38 C.F.R. § 3.311.

In this case, certain facts are not in dispute, which are as 
follows: (1) the veteran was in Hiroshima between October 
1945 and December 1945, and thus was a "radiation-exposed 
veteran" as contemplated by section 3.309(d)(3); (2) he died 
of lung cancer; and (3) on March 26, 2002, there was a change 
in law or VA issue which provided a presumption of service 
connection for lung cancer for "radiation-exposed 
veteran[s]."  It was based upon these three facts that the 
Board was able to grant service connection for cause of the 
veteran's death on a presumptive basis under 38 C.F.R. § 
3.309(d).  See Spencer v. Brown, 4 Vet. App. 283, 289 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994).  It must be noted that 
the provisions of § 3.309(d) are different than those of 
§ 3.311.  Section 3.311 requires that there be a radiation 
dose estimate and that a determination be made based upon the 
evidence of record, including any applicable medical opinion.  
Section 3.309, however, requires only that the veteran be a 
"radiation exposed veteran" and that he have one of the 
diseases listed under section (d).  No medical opinion is 
required.

Based upon the facts in this case, the application of 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a) are in order and 
provide that when compensation is awarded or increased 
pursuant to a liberalizing law, the effective date of such 
award shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the 
liberalizing law.  Thus, An effective date earlier than the 
liberalizing law is legally precluded.  See Green v. Brown, 
10 Vet. App. 111, 117 (1997) (a grant of benefits based upon 
a change in the law cannot be given an effective date earlier 
than the effective date of the regulation change) citing 
38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114(a), 3.400(p).  

The Board understands that the appellant feels entitled to an 
earlier effective date.  She filed her claim for service 
connection for cause of the veteran's death based upon 
exposure to ionizing radiation back in November 1995, and 
that claim was still pending at the time the Board granted 
service connection for cause of the veteran's death.  
However, the appellant's claim was granted based upon a 
change in the law that became effective on March 26, 2002.  
Prior to that date, lung cancer was not one of the 
presumptive diseases listed under 38 C.F.R. § 3.309(b).  
Additionally, prior to that date, the preponderance of 
evidence was against entitlement to the benefit on a direct 
basis, a secondary basis, or based upon the provisions of 
38 C.F.R. § 3.311.  The Board does not have the authority to 
grant an effective date prior to the date the liberalizing 
law became effective when a claim is granted based upon the 
liberalizing law.  See 38 C.F.R. § 19.5 (2004) (Board is 
bound by the applicable statutes and regulations pertaining 
to VA).  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board regrets that a more favorable determination could 
not be made in this case.  


ORDER

Entitlement to an effective date earlier than March 26, 2002, 
for the award of dependency and indemnity compensation 
benefits is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


